Exhibit 10.1
April 1, 2008
Mark N.K. Bagnall
5341 Golden Gate Avenue
Oakland, CA 94618
Dear Mark:
     ADVENTRX Pharmaceuticals, Inc. (the “Company”) is pleased to offer you
full-time employment on the terms and conditions stated in this letter
agreement. We would employ you as Executive Vice President, Chief Financial
Officer and Treasurer reporting to Evan M. Levine, Chief Executive Officer and
President. As a condition of and prior to beginning your employment, you must
resign your positions on the Audit, Compensation and Nominating and Governance
committees of our Board of Directors; while resigning from your position as a
member of our Board of Directors is not a condition to employment, as required
by our Corporate Governance Guidelines, you will no longer receive compensation
for your services as a member of our Board of Directors.
1. We would initially compensate you at the rate of $350,000 per year, less
payroll deductions and withholding, payable in accordance with our payroll
policies. We will review your base salary from time to time (but no less
frequently than annually) in accordance with our procedures for increasing
salaries of similarly situated executives.
2. The Compensation Committee of our Board of Directors has approved a grant to
you of an incentive stock option (to the maximum extent permitted by law and a
nonstatutory stock option with respect to any remaining shares) to purchase up
to 500,000 shares of our common stock under our 2005 Equity Incentive Plan
pursuant to a Stock Option Agreement in substantially the form attached hereto
as Exhibit A (the “Stock Option Agreement”), subject to and conditioned on
(a) our not rescinding this offer of employment to you, or terminating an
accepted offer, prior to the Start Date (as defined below), and (b) your
acceptance of our offer of employment and commencement of employment with us on
the Start Date. The grant date of this option will be the Start Date (the “Grant
Date”), the vesting commencement date will be January 1, 2008, and the exercise
price of this option will be equal to the closing price, as reported on the
American Stock Exchange, of one share of our common stock on the Grant Date, or,
if the Grant Date is a day on which the American Stock Exchange is closed, the
next day on which the American Stock Exchange is open for trading. Subject to
the discretion of our Board of Directors, you may receive additional stock
options in the future based upon your performance and our overall success.
3. In addition and subject to the remainder of this Section 3 and Section 4, in
the event of your Involuntary Termination (as defined below) (a) we will
continue to pay in cash your base salary in effect immediately prior to the
effective date of such Involuntary Termination, payable in accordance with our
standard payroll practices and subject to applicable income and employment tax
withholdings, for the number of months equal to the number of full 30-day
periods you were employed by us as a full-time employee; provided, however, that
in no event will such number of months exceed 12 (the “Severance Period”) and
(b) the Company will pay to you in cash, in accordance with the payment schedule
set forth in clause (a) above and subject to applicable income and employment
tax withholdings, all costs that the Company would otherwise have incurred to
maintain your medical, dental and similar benefits, as well as matching
contributions we would have made for your benefit under our 401(k) plan (based
on the amount you contributed in the pay period immediately prior to the
effective date of such Involuntary Termination, but subject to applicable
maximums), if you had continued to render services to us after such effective
date for the duration of the Severance Period. Prior to your receipt of any
payment or benefit provided by this Section 3, you must (x) execute (and not
revoke) a general release of claims and agreement in substantially the form
attached hereto as Exhibit B, as such may be revised by the Company, acting
reasonably, to reflect changes in legal requirements, or such other form as may
be mutually agreed to by you and the Company (the “Release”) and (y) submit your
resignation as a member of our Board of

 



--------------------------------------------------------------------------------



 



Mark N.K. Bagnall
April 1, 2008
Page 2 of 7
Directors to our Board of Directors, which resignation will be subject to
acceptance by our Board of Directors; provided, however, that, if you do not
submit your resignation, the payments described in clauses (a) and (b) above
will begin (assuming you have executed (and not revoked) the Release) as soon as
reasonably practicable following the first annual meeting of stockholders to
occur after the effective date of such Involuntary Termination; provided,
further, that, if the effective date of such Involuntary Termination takes place
after the Company has first mailed materials to its stockholders related to the
first annual meeting of stockholders to occur after the effective date of such
Involuntary Termination, the payments described in clauses (a) and (b) above
will begin (assuming you have executed (and not revoked) the Release) as soon as
reasonably practicable following the date on which the Company mails materials
to its stockholders related to the second annual meeting of stockholders to
occur after the effective date of such Involuntary Termination; provided,
further, that, at such time as you do submit your resignation and assuming such
payments have not otherwise already been made or initiated, the payments
described in clauses (a) and (b) above will begin (assuming you have executed
(and not revoked) the Release) as soon as reasonably practicable following your
submitting your resignation. Such release will specifically relate to all of
your rights and claims and the Company’s rights and claims in existence at the
time of such execution that are waivable under applicable law and will confirm
your obligations under the Company Confidentiality Agreement (as defined in
Section 8). It is understood that you will have the applicable period specified
in the Older Worker’s Benefits Protection Act to consider whether to execute
such release, and you may revoke such release within 7 calendar days after
execution. In the event you do not execute such release within the applicable
period, or if you revoke such release within the subsequent 7-calendar-day
period, you will not be entitled to the payments and benefits described in this
Section 3.
     For purposes of this Agreement, an “Involuntary Termination” is one that
occurs by reason of involuntary dismissal by the Company for any reason other
than Misconduct (as defined below) or by your voluntary resignation for “Good
Reason,” which shall mean the occurrence of one of the following events or
circumstances without your written consent: (i) a change in position that
materially reduces the level of your responsibility, (ii) a material reduction
in your base salary, or (iii) relocation by more than 50 miles from your
then-primary work location; provided that your resignation shall not be for
“Good Reason” unless (x) you provide the Company with written notice within
thirty (30) days after you first have knowledge of the occurrence or existence
of such event or circumstance, (y) the Company fails to correct the circumstance
or event so identified within thirty (30) days after receipt of such written
notice, and (z) you resign within ninety (90) days after the date of delivery of
the notice. “Misconduct” shall mean the commission of any act of fraud,
embezzlement or dishonesty by you, any unauthorized use or disclosure by you of
confidential information or trade secrets of the Company (or any parent or
subsidiary), or any other intentional misconduct by you adversely affecting the
business affairs of the Company (or any parent or subsidiary) in a material
manner.
4. You and the Company agree that this letter agreement is intended to comply
with the requirements of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”) or an exemption from Section 409A. In
the event that after execution of this letter agreement either you or the
Company makes a determination inconsistent with the preceding sentence, you or
the Company t shall promptly notify the other of the basis for your or its
determination. The parties agree to renegotiate in good faith the terms of this
letter agreement if it is mutually determined that this letter agreement as
structured would have adverse tax consequences to you. You and the Company agree
that all payments to be made upon a termination of employment under this letter
agreement may only be made upon a “separation from service” under Section 409A.
You acknowledge and agree that any payment to be made or benefit to be provided
to you pursuant to Section 3 will be delayed for the first 6 months to the
extent necessary for this letter agreement and such payment or benefit to comply
with Section 409A; provided that, if any payment to be made or benefit to be
provided to you is delayed as a result of this Section 4, such payment or
benefit will be paid to you in a lump-sum as soon as permitted under
Section 409A. For purposes of this Agreement, each amount to be paid or benefit
to be provided hereunder shall be construed as a separate identified payment for
purposes of Section 409A. In addition, if we

 



--------------------------------------------------------------------------------



 



Mark N.K. Bagnall
April 1, 2008
Page 3 of 7
reasonably determine that a change in applicable law following the date set
forth above causes the payments to be made or benefits to be provided to be
payable to you without delay but in another manner that complies with
Section 409A, you and we agree to amend this letter agreement to reform the
payment provisions set forth in Section 3 to provide to you economic benefits
that are as close as reasonably possible to those contemplated by Section 3 but
that still comply with Section 409A. Subject to the foregoing, this letter
agreement will be interpreted, construed and administered in a manner that
satisfies the requirements of Section 409A.
5. As an executive, you would be entitled to participate in our medical, dental,
life insurance, 401(k) plan and other benefits on the same terms as our other
executives. These programs as well as other employee benefits and policies are
described in further detail in our Policies and Procedures Manual. We reserve
the right to modify or amend at our sole discretion the terms of any and all
employee benefit programs from time to time without advance notice to our
employees. Notwithstanding our employee vacation policy set forth in the
Policies and Procedures Manual, you would be entitled to 20 vacation days per
year, which would accrue in accordance with our general vacation accrual policy,
including any maximum accrual limits set forth therein.
6. You will also participate in our 2008 Incentive Plan as a non-CEO executive
on the terms and conditions set forth in such plan and will participate in any
other short-term incentive/bonus plan that the Company may adopt from time to
time on the same terms and conditions as generally applicable to the Company’s
other executives.
7. Your employment with us would be “at will” and not for a specified term. We
make no express or implied commitment that your employment will have a minimum
or fixed term, that we may take adverse employment action only for cause or that
your employment is terminable only for cause. We may terminate your employment
with or without cause and with or without advance notice at any time and for any
reason. Any contrary representations or agreements that may have been made to
you are superseded by this letter agreement. The at-will nature of your
employment described by this letter agreement shall constitute the entire
agreement between you and ADVENTRX concerning the nature and duration of your
employment. Although your job duties, title and compensation and benefits may
change over time, the at-will nature of your employment with us can only be
changed in a written agreement signed by you and our Chief Executive Officer.
8. Our proprietary rights and confidential information are among our most
important assets. In addition to signing this letter agreement, as a condition
to your employment you must also sign the Confidential Information,
Non-Solicitation and Invention Assignment Agreement for Employees attached
hereto as Exhibit C (the “Company Confidentiality Agreement”). As more fully
described in the Company Confidentiality Agreement, we require that in the
course of your employment with us that you not use or disclose to us any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by us. During our discussions about your
proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described. Accordingly, you further agree that
you will not bring on to our premises any unpublished documents or property
belonging to any former employer or other person to whom you have an obligation
of confidentiality.
9. In addition, as an employee, we require that you comply with all of our
policies and procedures, including, without limitation, our Policies and
Procedures Manual, our Code of Business Conduct and Ethics and our Insider
Trading and Disclosure Policy, copies of which will, at your request, be
provided to you prior to your beginning work with us. You may be required to
sign certain documents acknowledging your receipt and understanding of these and
other documents as an employee, even though you may

 



--------------------------------------------------------------------------------



 



Mark N.K. Bagnall
April 1, 2008
Page 4 of 7
have signed such documents as a member of our Board of Directors. Violation of
any or our policies or procedures would be cause for disciplinary action,
including termination. For purposes of Section 6 of our Code of Business Conduct
and Ethics, we acknowledge that you have disclosed to us that you serve on the
boards of directors of VIA Pharmaceuticals, Inc. and Forticell Bioscience, Inc.
and that we do not consider these relationships to create conflicts of interest
with us; however, we reserve the right to reconsider this position from time to
time as we become aware of other information regarding these relationships.
10. Your employment with us is also conditioned upon your ability to provide
adequate documentation of your legal right to work in the United States, as well
as educational credentials. If you make any misrepresentations to us or omit to
state a material fact necessary in order to make another statement made not
misleading, we may void this letter agreement or, if you are already employed,
terminate your employment.
11. This letter agreement and documents attached hereto shall be governed
pursuant to the laws of the State of California as applied to agreements between
California residents entered into and to be performed entirely within
California.
12. If any portion of this letter agreement shall, for any reason, be held
invalid or unenforceable, or contrary to public policy or any law, the remainder
of this letter agreement shall not be affected by such invalidity or
unenforceability, but shall remain in full force and effect, as if the invalid
or unenforceable term or portion thereof had not existed within this letter
agreement.
13. We will reimburse your reasonable attorneys’ fees actually incurred in
connection with the review and negotiation of this letter agreement (including
the exhibits hereto) and any related or ancillary documents, up to a maximum of
$5,000, regardless of whether or not you accept our offer of employment set
forth in this letter agreement.
14. If you accept the terms and conditions set forth in this letter agreement,
we would like you to begin full time work with us on April 3, 2008 (the “Start
Date”), and this letter agreement will be effective as of such date. I look
forward to you joining us and being an integral and important part of our team.
Please sign below to accept this offer and return the fully executed letter to
me by April 2, 2008. You should keep one copy of this letter for your own
records.
Sincerely,

             
ADVENTRX Pharmaceuticals, Inc.
      ACCEPTED AND AGREED:    
 
           
/s/ Evan M. Levine
      /s/ Mark N.K. Bagnall    
 
           
Evan M. Levine
      Mark N.K. Bagnall    
Chief Executive Officer & President
           
 
      Date: April 2, 2008    

 



--------------------------------------------------------------------------------



 



Exhibit A
Stock Option Agreement
     ADVENTRX Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
the undersigned person (“Optionee”) have entered into this Stock Option
Agreement (this “Agreement”) effective as of the Grant Date set forth below. The
Company has granted to Optionee the option (the “Option”) to purchase the number
of shares (the “Shares”) of common stock, par value $0.001 per share, of the
Company (“Common Stock”) set forth below at the per Share purchase price (the
“Exercise Price”) set forth below, pursuant to the terms of this Agreement. The
Option was granted under the Company’s 2005 Equity Incentive Plan (the “Plan”).

     
Optionee Name:
  Mark N.K. Bagnall
Grant Date:
  XX/XX/XXXX
Vesting Commencement Date:
  January 1, 2008
Shares:
  500,000 
Exercise Price:
  $X.XX

1. Terms of Plan. All capitalized terms used in this Agreement and not otherwise
defined shall have the meanings ascribed thereto in the Plan. Optionee confirms
and acknowledges that Optionee has received and reviewed copies of the Plan and
the Information Statement, dated July 13, 2005, with respect to the Plan.
Optionee and the Company agree that the terms and conditions of the Plan are
incorporated in this Agreement by this reference.
2. Nature of the Option. The Option has been granted as an incentive to
Optionee’s Continuous Service, and is in all respects subject to such Continuous
Service and all other terms and conditions of this Agreement. The Option is
intended to be an Incentive Option within the meaning of the Plan.
3. Vesting and Exercise of Option. The Option shall vest and become exercisable
during its term in accordance with the following provisions:
     (a) Vesting and Right of Exercise.
(i) The Option shall vest and become exercisable with respect to one-fifth of
the Shares at the first anniversary of the Vesting Commencement Date set forth
in the preamble of this Agreement and as to one-fifth of the Shares on each
anniversary of the Vesting Commencement Date thereafter until all of the Shares
have vested, subject to Optionee’s Continuous Service; provided, however, that,
in the event of an Involuntary Termination (as defined in that certain letter
agreement, dated April 1, 2008, by and between the Company and Optionee offering
employment to Optionee (the “Offer Letter”)) but subject to Optionee’s timely
execution of the general release of claims and agreement (the “Release”)
referred to in the Offer Letter and Optionee’s not revoking the Release as
described in

 



--------------------------------------------------------------------------------



 



the Offer Letter, the Option shall vest and become exercisable, effective
immediately prior to the effective date of such Involuntary Termination, with
respect to (a) if the effective date of such Involuntary Termination occurs
between January 1 and June 30 of a given calendar year, an additional 50,000
shares and (b) if the effective date of such Involuntary Termination occurs
between July 1 and December 31 of a given calendar year, an additional 100,000
shares.
(ii) In the event of Optionee’s death, disability or other termination of
Optionee’s Continuous Service, the Option shall be exercisable in the manner and
to the extent provided in Section 6.3 of the Plan; provided, however, that,
anything in Section 6.3(a)(i) of the Plan to the contrary notwithstanding but
subject to Optionee’s timely execution of the Release and Optionee’s not
revoking the Release as described in the Offer Letter, in the event of an
Involuntary Termination, the Option shall remain exercisable for 180 days
following the effective date of such Involuntary Termination.
(iii) No fraction of a Share shall be purchasable or deliverable upon exercise
of the Option, but in the event any adjustment hereunder of the number of Shares
shall cause such number to include a fraction of a Share, such number of Shares
shall be rounded down to the nearest smaller whole number of Shares.
     (b) Method of Exercise. In order to exercise any portion of the Option
which has vested, Optionee shall notify the Company in writing of the election
to exercise such vested portion of the Option and the number of Shares in
respect of which the Option is being exercised, by executing and delivering the
Notice of Exercise of Stock Option in the form attached hereto as Exhibit A (the
“Exercise Notice”). The certificate or certificates representing Shares as to
which the Option has been exercised shall be registered in the name of Optionee.
     (c) Restrictions on Exercise.
(i) Optionee may exercise the Option only with respect to Shares that have
vested in accordance with Section 3(a) of this Agreement.
(ii) Optionee may not exercise the Option if the issuance of the Shares upon
such exercise or the method of payment of consideration for such Shares would
constitute a violation of any applicable federal or state securities law or
other law or regulation.
(iii) The method and manner of payment of the Exercise Price will be subject to
the rules under Part 221 of Title 12 of the Code of Federal Regulations as
promulgated by the Federal Reserve Board if such rules apply to the Company at
the date of exercise.

 



--------------------------------------------------------------------------------



 



(iv) As a condition to the exercise of the Option, the Company may require
Optionee to make any representation or warranty to the Company at the time of
exercise of the Option as in the opinion of legal counsel for the Company may be
required by any applicable law or regulation, including the execution and
delivery of an appropriate representation statement. Accordingly, the stock
certificate(s) for the Shares issued upon exercise of the Option may bear
appropriate legends restricting transfer.
(v) Optionee may only exercise the Option upon, and the obligations of the
Company under this Agreement to issue Shares to Optionee upon any exercise of
the Option is conditioned on, satisfaction of all federal, state, local or other
withholding tax obligations associated with such exercise (whether so required
to secure for the Company an otherwise available tax deduction or otherwise)
(“Withholding Obligations”). The Company reserves the right to require Optionee
to remit to the Company an amount sufficient to satisfy all Withholding
Obligations prior to the issuance of any Shares upon any exercise of the Option.
Optionee authorizes the Company to withhold in accordance with applicable law
from any compensation payable to Optionee any amounts necessary to meet any
Withholding Obligations.
4. Non-Transferability of Option. The Option may not be transferred in any
manner other than by will or by the laws of descent and distribution. The terms
of this Agreement shall bind the executors, administrators, heirs and successors
of Optionee.
5. Method of Payment.
     (a) Upon exercise, Optionee shall pay the aggregate Exercise Price of the
Shares purchased by any of the following methods, or a combination thereof, at
the election of Optionee:
(i) by cash;
(ii) by certified or bank cashier’s check;
(iii) if shares of Common Stock are traded on an established stock market or
exchange on the date of exercise, by surrender of whole shares of Common Stock
having a Market Value equal to the portion of the Exercise Price to be paid by
such surrender, provided that if such shares of Common Stock to be surrendered
were acquired upon exercise of an Incentive Option, Optionee must have first
satisfied the holding period requirements under Section 422(a)(1) of the Code;
or
(iv) if shares of Common Stock are traded on an established stock market or
exchange on the date of exercise, pursuant to and under the

 



--------------------------------------------------------------------------------



 



terms and conditions of any formal cashless exercise program authorized by the
Company entailing the sale of the Stock subject to an Option in a brokered
transaction (other than to the Company).
     (b) If Optionee shall pay all or a portion of the aggregate Exercise Price
due upon an exercise of the Option by surrendering shares of Common Stock
pursuant to Section 5(a)(iii), then Optionee:
(i) shall accompany the Exercise Notice with a duly endorsed blank stock power
with respect to the number of shares of Common Stock to be surrendered and shall
deliver the certificate(s) representing such surrendered shares to the Company
at its principal offices within two business days after the date of the Exercise
Notice;
(ii) authorizes and directs the Secretary of the Company to transfer so many of
the shares of Common Stock represented by such certificate(s) as are necessary
to pay the aggregate Exercise Price in accordance with this Agreement;
(iii) agrees that Optionee may not surrender any fractional share as payment of
any portion of the Exercise Price; and
(iv) agrees that, notwithstanding any other provision in this Agreement,
Optionee may only surrender shares of Common Stock owned by Optionee as of the
date of the Exercise Notice in the manner and within the time periods allowed
under Rule 16b-3 promulgated under the Exchange Act.
6. Adjustments to Option. Subject to any required action by the stockholders of
the Company, the number of Shares covered by the Option, and the Exercise Price,
shall be proportionately adjusted in accordance with and pursuant to Section 8.1
of the Plan. Such adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided in this Agreement, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of Shares or the Exercise Price.
7. Term of Option. The Option may not be exercised more than 10 years after the
Grant Date, and may be exercised during such term only in accordance with the
terms of this Agreement.
8. Not Employment Contract. Nothing in this Agreement shall confer upon Optionee
any right to continue in the employ of the Company or shall interfere with or
restrict in any way the rights of the Company, which are hereby expressly
reserved, to terminate Optionee’s Continuous Service at any time for any reason
whatsoever, with or without cause, subject to the provisions of applicable law.

 



--------------------------------------------------------------------------------



 



9. Tax Consequences Generally. Optionee acknowledges that Optionee may suffer
adverse tax consequences as a result of Optionee’s exercise of the Option.
Optionee acknowledges that the Company advises that Optionee consult with
Optionee’s tax advisers in connection with any exercise of the Option or
disposition of the Shares receivable upon exercise of the Option. Optionee
agrees that Optionee is not relying on the Company for any tax advice with
respect to the acceptance or exercise of the Option, the disposition of any
Shares Optionee may acquire upon exercise of the Option or otherwise. Any
adverse consequences incurred by an Optionee with respect to the use of shares
of Common Stock to pay any part of the aggregate Exercise Price or of any tax in
connection with the exercise of an Option, including, without limitation, any
adverse tax consequences arising as a result of a disqualifying disposition
within the meaning of Section 422 of the Code shall be the sole responsibility
of Optionee.
10. Adjustments in Acquisitions.
(a) Acceleration Following Change of Control Where Option Not Assumed or
Replaced. In accordance with the provisions of Section 8.2(a) of the Plan, the
Option will Accelerate in full in the event of an Acquisition constituting a
Change of Control (as defined in the Plan) if Optionee remains employed by the
Company or one of its Affiliates as of the closing date of such Acquisition, and
the Option is not assumed or replaced by the successor or acquiring entity or
the entity in control of such successor or acquiring entity in accordance with
Section 8.2 (referred to for purposes of this section as the “Acquirer”). In
this regard, if Optionee is offered employment or some other continuing role by
or on behalf of the Acquirer, including but not limited to, continuing
employment with the Company, and in connection therewith, the Acquirer offers to
assume or replace the Option, the Option will not Accelerate if Optionee does
not accept the offer.
(b) Acceleration In Connection With Involuntary Termination Preceding and in
Connection with Change of Control. Notwithstanding the foregoing, however, the
Option will Accelerate in full in the event of an Acquisition constituting a
Change of Control, even if Optionee does not remain employed by the Company or
one of its Affiliates as of the closing date of such Acquisition, if Optionee is
the subject of an Involuntary Termination prior to such Acquisition and such
Involuntary Termination is directly connected with or the result of such
Acquisition.
(c) Acceleration In Connection With and Following Change of Control Where Option
Assumed or Replaced. The foregoing notwithstanding, if the Option is assumed or
replaced by the Acquirer, 50% of any unvested portion of the Option shall be
deemed to have vested as of immediately prior to the closing date of such
Acquisition and the remaining unvested portion of the Option (after taking into
account the foregoing) shall vest ratably by month over the 12-month period
beginning on the closing of such Acquisition, subject to Optionee’s Continuous
Service. In the event of Optionee’s Involuntary Termination of employment within
12 months after the closing date of such Change of Control all remaining
unvested shares under the assumed Option shall be

 



--------------------------------------------------------------------------------



 



accelerated such that the Option will vest as of the effective date of such
Involuntary Termination as to 100% of all Shares thereunder. .
11. Consent of Spouse/Domestic Partner. Optionee agrees that Optionee’s spouse’s
or domestic partner’s interest in the Option is subject to this Agreement and
such spouse or domestic partner is irrevocably bound by the terms and conditions
of this Agreement. Optionee agrees that all community property interests of
Optionee and Optionee’s spouse or domestic partner in the Option, if any, shall
similarly be bound by this Agreement. Optionee agrees that this Agreement is
binding upon Optionee’s and Optionee’s spouse’s or domestic partner’s executors,
administrators, heirs and assigns. Optionee represents and warrants to the
Company that Optionee has the authority to bind Optionee’s spouse/domestic
partner with respect to the Option. Optionee agrees to execute and deliver such
documents as may be necessary to carry out the intent of this Section 11 and the
consent of Optionee’s spouse/domestic partner.
     IN WITNESS WHEREOF, Optionee and the Company have entered into this
Agreement as of the Grant Date.

                      ADVENTRX Pharmaceuticals, Inc.            
Mark N.K. Bagnall
      By:    
 
           
 
           
 
      Name:    
 
           
 
           
 
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit A
Notice of Exercise of Stock Option
     I                                                                    
(please print legibly) hereby elect to exercise the stock options(s) identified
below (the “Option(s)”) granted to me by ADVENTRX Pharmaceuticals, Inc. (the
“Company”) under its 2005 Equity Incentive Plan (the “Plan”) with respect to the
number of shares of Common Stock of the Company set forth below (the “Shares”).
I represent that each Share is fully vested and exercisable and subject to the
Option(s). I acknowledge and agree that my exercise of the Option(s) is subject
to the terms and conditions of the Plan and the Stock Option Agreement(s)
governing the Option(s).
                    1.                      Shares at $                      per
share (Grant date):                     
                    2.                      Shares at $                      per
share (Grant date):                     
                    3.                      Shares at $                      per
share (Grant date):                     
                    4.                      Shares at $                      per
share (Grant date):                     
I choose to pay for the exercise of the above option(s) as follows (please
circle applicable item numbers):
1. Cash: $                    
2. Check: $                     (please make checks payable to ADVENTRX
Pharmaceuticals, Inc.)
3. Surrender of                      Shares:

          Please deliver the stock certificate(s) representing the Shares to
(please print legibly):
 
         
 
         
 
         
 
           

         
Name:
                  (please print legibly)
Signature:
             
Date:
             
Phone No:
             

 



--------------------------------------------------------------------------------



 



Exhibit B
GENERAL RELEASE OF CLAIMS AND AGREEMENT
Pursuant to that certain letter agreement, dated April 1, 2008, by and between
ADVENTRX Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
undersigned (“Executive”) offering employment to Executive (the “Offer Letter”)
and that certain Stock Option Agreement issued in connection with the Offer
Letter (the “Option Agreement”), and in consideration of and as a condition
precedent to the payments and benefits provided under Section 3 of the Offer
Letter and other benefits provided under Sections 5(a)(i) and 5(a)(ii) of the
Option Agreement, Executive hereby furnishes the Company with this General
Release of Claims and Agreement (this “Release”).
1. Ongoing Obligations. Executive hereby confirms Executive’s obligations under
the Company’s Confidentiality Agreement (as defined in the Offer Letter) and the
Company’s Policies and Procedures Manual, Code of Business Conduct and Ethics,
Insider Trading and Disclosure Policy and other policies applicable to
Executive.
2. Release. On Executive’s own behalf and on behalf of Executive’s heirs, estate
and beneficiaries, Executive hereby waives, releases, acquits and forever
discharges the Company, and each of its parents, subsidiaries and affiliates,
and each of their respective past or present officers, directors, agents,
servants, employees, shareholders, predecessors, successors and assigns, and all
persons acting by, through, under, or in concert with them, or any of them (the
“Released Parties”), of and from any and all suits, debts, liens, contracts,
agreements, promises, claims, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations, known and unknown, fixed or
contingent, suspected and unsuspected, disclosed and undisclosed (“Claims”),
from the beginning of time to the date hereof, including without limitation,
Claims that arose as a consequence of Executive’s employment with the Company,
or arising out of the termination of such employment relationship, or arising
out of any act committed or omitted during or after the existence of such
employment relationship, all up through and including the date on which this
Release is executed, including, but not limited to, Claims which were, could
have been, or could be the subject of an administrative or judicial proceeding
filed by Executive or on Executive’s behalf under federal, state or local law,
whether by statute, regulation, in contract or tort.
3. Waiver of Civil Code Section 1542. Executive acknowledges that Executive has
read and understands Section 1542 of the California Civil Code which reads as
follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” Executive hereby expressly waives and relinquishes
all rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to the release of any unknown Claims Executive may
have against the Company.
4. Claims Not Covered By Release. Notwithstanding the foregoing, nothing in this
Release shall extend to claims which as a matter of law cannot be waived, such
as a right to indemnification under applicable state law. In addition, nothing
in this Release shall constitute a release by Executive of any claims or damages
based on any right Executive may have to enforce the Company’s executory
obligations under the Offer Letter and the Option Agreement, any right Executive
may have to vested or earned compensation and benefits, or Executive’s
eligibility for indemnification under applicable law, Company governance
documents, Executive’s indemnification agreement with the Company or under any
applicable insurance policy with respect to Executive’s liability as an employee
or officer of the Company.
5. Covenant Not to Sue. On Executive’s own behalf and on behalf of Executive’s
heirs, estate and beneficiaries, Executive promises and agrees that Executive
will never sue any of the Released Parties with respect to any Claims covered by
the provisions of this Release.
6. Non-Disparagement. On Executive’s own behalf and on behalf of Executive’s
heirs, estate and beneficiaries, Executive agrees that Executive will not
knowingly make any voluntary statements, written or verbal, or cause or
encourage others to make any such statements, that defame or disparage the
Company’s business reputation, practices or conduct; provided, however, that
nothing in this Section 6 will prevent Executive from testifying truthfully if
compelled by legal process to do so. The Company will use

 



--------------------------------------------------------------------------------



 



reasonable best efforts to cause its officers and directors not to knowingly
make any voluntary, external statements, written or verbal, or cause or
encourage others to make any such statements, that defame or disparage
Executive; provided, however, that nothing in this Section 6 will prevent such
officers and directors from testifying truthfully if compelled by legal process
to do so.
7. ADEA Waiver. If Executive is 40 years of age or older at the time of the
termination, Executive acknowledges that Executive is knowingly and voluntarily
waiving and releasing any rights Executive may have under Age Discrimination in
Employment Act of 1967, as amended (“ADEA”). Executive also acknowledges that
the consideration given under the Offer Letter and Option Agreement for the
release set forth herein is in addition to anything of value to which Executive
was already entitled. Executive further acknowledges that Executive has been
advised by this writing, as required by the ADEA and/or the Older Workers
Benefits Protection Act, that: (A) his/her waiver and release do not apply to
any rights or claims that may arise on or after the date Executive executes this
Release; (B) Executive has the right to consult with an attorney prior to
executing this Release; (C) Executive has 21 days to consider this Release
(although Executive may choose to voluntarily execute this Release earlier);
(D) Executive has 7 days following the execution of this Release to revoke the
Release; and (E) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the 8th day after this Release
is executed by Executive, without Executive’s having given notice of revocation.
To be effective, such revocation must be in writing and received by the
Company’s General Counsel no later than 5:00 p.m. Pacific time on the 7th
calendar day after this Release is signed by Executive. Executive acknowledges
that no benefits or payments will be due Executive under this Release agreement
until after the revocation period has expired.
8. Miscellaneous. This Release and its terms shall be construed under the laws
of the State of California as applied to agreements between California residents
entered into and to be fully performed within California. To the extent any
provision of this Release shall be held invalid or unenforceable by a court of
competent jurisdiction, it shall be considered deleted from this Release and the
remainder of such provision and of this Release shall be unaffected and shall
continue in full force and effect.
Executive further acknowledges that Executive has carefully read this Release,
and knows and understands its contents and its binding legal effect. Executive
acknowledges that by signing this Release, Executive does so of Executive’s own
free will, and that it is Executive’s intention that Executive be legally bound
by its terms.

                      ADVENTRX PHARMACEUTICALS, INC.
 
Mark N.K. Bagnall
           
 
      By:    
 
           
 
           
 
      Title:    
 
           
Date
           
 
      Date:    
 
           

 



--------------------------------------------------------------------------------



 



Exhibit C
Confidential Information, Non-Solicitation and
Invention Assignment Agreement for Employees
          This Confidential Information, Non-Solicitation and Invention
Assignment Agreement for Employees (this “Agreement”) is made and entered into
as of April 3, 2008 by and between ADVENTRX Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Mark N.K. Bagnall (“Employee”). Unless the
context otherwise requires, the term “Company” shall also include all
subsidiaries and any parent entity of the Company.
Background
          Employee’s employment relationship with the Company is a relationship
of confidence and trust between Employee and the Company.
          The Company desires to protect its confidential or proprietary
business and technical information that the Company has acquired or developed
and will develop or acquire at substantial expense.
          The Company desires to obtain protection against unfair competition
from Employee and against unauthorized use by Employee of the Company’s
confidential or proprietary business and technical information and Employee is
willing to grant the Company the benefits of certain rights and covenant to the
Company for these purposes pursuant to this Agreement.
Agreement
          In consideration and as a condition of Employee’s employment by the
Company and the compensation paid therefor, the sufficiency of which is hereby
acknowledged, it is hereby agreed as follows:
1. Confidential Information.
     (a) Confidentiality. Except as herein provided, Employee agrees that during
and after termination of Employee’s employment by the Company, Employee
(i) shall keep Confidential Information (as defined below) confidential and
shall not directly or indirectly, use, divulge, publish or otherwise disclose or
allow to be disclosed any aspect of Confidential Information without the
Company’s prior written consent; (ii) shall refrain from any action or conduct
which might reasonably or foreseeably be expected to compromise the
confidentiality or proprietary nature of the Confidential Information; and
(iii) shall follow recommendations made by the Board of Directors, officers or
managers of the Company from time to time regarding Confidential Information.
The term “Confidential Information” means Inventions (as defined in
Section 2(b)), trade secrets, confidential information, knowledge or data of the
Company, or any of its clients, customers, consultants, stockholders, licensees,
licensors, vendors or affiliates, that Employee may produce, obtain or otherwise
acquire or have access to during the course of Employee’s employment by the
Company (whether before or after the date of this Agreement), including, without
limitation, business plans, records and affairs; customer files and lists;
special customer matters; sales practices; methods and techniques; merchandising
concepts, strategies and plans; sources of supply and vendors; special business
relationships with vendors, agents, and brokers;

1



--------------------------------------------------------------------------------



 



promotional materials and information; financial matters; mergers; acquisitions;
sale or license of assets; equipment, technologies and processes; selective
personnel matters; inventions; developments; product specifications; procedures;
pricing information; intellectual property; know-how; technical data; software
programs; algorithms; operations and production costs; processes; designs;
formulas; ideas; plans; devices; materials; and other similar matters which are
confidential to the Company. All Confidential Information and all tangible
materials containing Confidential Information are and shall remain the sole
property of the Company.
     (b) Limitation. Employee shall have no obligation pursuant to this
Agreement to maintain in confidence any Confidential Information that (i) is in
the public domain at the time of disclosure, (ii) though originally Confidential
Information, subsequently enters the public domain other than by breach of
Employee’s obligations hereunder or by breach of another person’s or entity’s
confidentiality obligations, or (iii) is shown by reasonable evidence to have
been known by Employee prior to disclosure to Employee by the Company.
     (c) Former Employer or Contractor Information. Employee agrees that
Employee has not and will not, during the term of Employee’s employment by the
Company, (i) improperly use or disclose any proprietary information or trade
secrets of any former employer or other person or entity with which Employee has
an agreement or duty to keep in confidence information acquired by Employee, if
any, or (ii) bring onto the premises of the Company any document or confidential
or proprietary information belonging to such employer, person or entity unless
consented to in writing by such employer, person or entity. Employee will
indemnify the Company and hold it harmless from and against all claims,
liabilities, damages and expenses, including reasonable attorneys’ fees and
costs of suit, arising out of or in connection with any violation of the
foregoing.
     (d) Information of Other Persons or Entities. Employee recognizes that the
Company may have received, and in the future may receive, other persons or
entities their confidential or proprietary information subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. Employee agrees that Employee owes the
Company and such other persons or entities, during Employee’s employment by the
Company and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person or
firm and to use it in a manner consistent with, and for the limited purposes
permitted by, the Company’s agreement with such other person or entity.
     (e) Return of Confidential Material. In the event of termination of
Employee’s employment by the Company for any reason whatsoever, Employee agrees
promptly to surrender and deliver to the Company all records, materials,
equipment, drawings, documents and data of any nature pertaining to any
Confidential Information or to Employee’s employment by the Company, and
Employee will not retain or take with him or her any tangible materials or
electronically stored data, containing or pertaining to any Confidential
Information that Employee may produce, acquire or obtain access to during the
course of Employee’s employment by the Company.

2



--------------------------------------------------------------------------------



 



2. Inventions.
     (a) Inventions Retained and Licensed. Employee has attached hereto, as
Exhibit A, a list describing all inventions, ideas, improvements, designs and
discoveries, whether or not patentable and whether or not reduced to practice,
original works of authorship and trade secrets made or conceived by or belonging
to Employee (whether made solely by Employee or jointly with others) that
(i) were developed by Employee prior to Employee’s employment by the Company
(collectively, “Prior Inventions”), (ii) relate to the Company’s actual or
proposed business, products or research and development, and (iii) are not
assigned to the Company hereunder; or, if no such list is attached, Employee
represents that there are no such Prior Inventions. Except to the extent set
forth on Exhibit A, Employee hereby acknowledges that, if in the course of
Employee’s employment by the Company, Employee incorporates into a Company
product, process or machine a Prior Invention owned by Employee or in which
Employee has an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide right and license
to make, have made, modify, use, sell, sublicense and otherwise distribute such
Prior Invention as part of or in connection with such product, process or
machine.
     (b) Assignment of Inventions. Except as provided in Section 2(e) hereof,
Employee hereby assigns and transfers to the Company Employee’s entire right,
title and interest in and to all inventions, ideas, improvements, designs, works
made for hire and discoveries (the “Inventions”), whether or not patentable and
whether or not reduced to practice, made or conceived by Employee, whether
solely by Employee or jointly with others, during the period of Employee’s
employment by the Company that (i) relate in any manner to the actual or
demonstrably anticipated business, work, or research and development of the
Company, its affiliates or its subsidiaries, (ii) are developed in whole or in
part on the Company’s time or using the Company’s equipment, supplies,
facilities or Confidential Information, or (iii) result from or are suggested by
any task assigned to Employee or any work performed by Employee for or on behalf
of the Company, its affiliates or its subsidiaries, or by the scope of
Employee’s duties and responsibilities with the Company, its affiliates or its
subsidiaries. In the event that Employee believes that Employee is entitled to
ownership, either in whole or in part, of an Invention pursuant to Section 2(c)
hereof, Employee shall notify the Company of such in writing. Except in such
cases as the Chief Executive Officer of the Company confirms in writing that
Employee is entitled to ownership, Employee agrees that all Inventions are the
sole property of the Company; provided, however, that this Agreement does not
require assignment of an Invention that qualifies fully for protection under
Section 2870 of the California Labor Code (attached hereto as Exhibit B).
Employee further acknowledges that all original works of authorship that are
made by Employee, solely or jointly with others, within the scope of and during
the period of Employee’s employment by the Company and that are protectible by
copyright are “works made for hire,” as defined in the U.S. Copyright Act.
     (c) Disclosure of Inventions. Employee agrees that in connection with any
Invention: (i) Employee shall promptly disclose such Invention in writing to the
Chief Executive Officer of the Company (which shall be received in confidence by
the Company), regardless of whether Employee believes the Invention is protected
by California Labor Code Section 2870, in order to permit the Company to claim
rights to which it may be entitled

3



--------------------------------------------------------------------------------



 



under this Agreement; and (ii) Employee shall, at the Company’s request,
promptly execute a written assignment of title to the Company for any Invention
required to be assigned by Section 2(b) (an “Assignable Invention”), and
Employee will preserve any such Assignable Invention as Confidential Information
of the Company.
     (d) Patent and Copyright Registrations. Employee agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Assignable Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and other instruments that the
Company shall deem necessary in order to apply for and obtain such rights and in
order to assign and convey to the Company and its successors, assigns and
nominees the sole and exclusive right, title and interest in and to such
Assignable Inventions, and any copyrights, patents or other intellectual
property rights relating thereto. Employee further agrees that Employee’s
obligation to execute or cause to be executed, when it is in Employee’s power to
do so, any such instrument or papers shall continue after the termination of
Employee’s employment by the Company. If the Company is unable because of
Employee’s mental or physical incapacity or for any other reason to secure
Employee’s signature to apply for or to pursue any application for any U.S. or
foreign patents or copyright registrations covering Assignable Inventions or
original works of authorship assigned to the Company as above, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agent and attorney-in-fact, to act for and in
Employee’s behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by Employee.
     (e) Exception to Assignments. Employee understands that the provisions of
this Agreement requiring assignment of Inventions to the Company may not apply
to any Invention that qualifies fully under the provisions of California Labor
Code Section 2870 (attached hereto as Exhibit B). Nevertheless, Employee shall
disclose to the Company promptly in writing, pursuant to Section 2(c), any
Inventions that Employee believes meet the criteria in California Labor Code
Section 2870 and are not otherwise disclosed on Exhibit A.
     (f) Other Obligations. Employee acknowledges that the Company from time to
time may have agreements with other persons or with the U.S. Government, or
agencies thereof, that impose obligations or restrictions on the Company
regarding Inventions made during the course of work thereunder or regarding the
confidential nature of such work. Employee agrees to be bound by all such
obligations and restrictions and to take all action necessary to discharge the
obligations of the Company thereunder.
3. Conflicting Activities.
     (a) Prior Agreements. Employee represents and warrants to the Company that
Employee is not currently subject to a non-competition, confidentiality or other
such agreement with a former employer or any other person or entity which
prohibits Employee

4



--------------------------------------------------------------------------------



 



from entering into any employment relationship with the Company or performing
the terms of this Agreement or which could be breached pursuant to Employee’s
employment by the Company or performance of the terms of this Agreement.
     (b) Conflicting Activities. While employed by the Company, Employee will
not work as an employee of or consultant to any other organization or engage in
any other activities which conflict with Employee’s obligations to the Company,
without the express prior written approval of the Company; provided, however,
that, for clarity, subject to the Company’s Corporate Governance Guidelines, as
such may be amended from time to time, Employee may (without the express prior
written approval of the Company) serve on a total of three boards of directors
(whether public or private companies), not including the Company’s board of
directors.
     (c) Non-solicitation. Employee agrees that during the period of Employee’s
service to the Company and for one year after the date of termination of
Employee’s employment by the Company, Employee will not (i) induce, solicit,
recruit or encourage any employee of or consultant to the Company to leave the
employ of or terminate any relationship with the Company, or (ii) solicit the
business of any client or customer of the Company using any Confidential
Information (other than on behalf of the Company).
4. Notice to Third Persons. If Employee’s employment by the Company is
terminated, Employee hereby consents to the Company notifying Employee’s new
employer or other entity with which Employee has an employment or a consulting
relationship about Employee’s rights and obligations under this Agreement.
5. Conflicts. Employee has not entered into, and Employee agrees that Employee
will not enter into, any oral or written agreement in conflict with the terms of
this Agreement.
6. Miscellaneous.
     (a) Interview Upon Termination. Employee agrees to meet with
representatives of the Company upon or in connection with the termination of
Employee’s employment by the Company to discuss Employee’s obligations under
this Agreement.
     (b) Equitable Relief. Employee agrees that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in this Agreement. Accordingly, Employee agrees that if
Employee breaches this Agreement, including, without limitation, the provisions
of Section 3(c), the Company will have available, in addition to any other right
or remedy available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. Employee further agrees
that no bond or other security shall be required in obtaining such equitable
relief and Employee hereby consents to such injunction’s issuance and to the
ordering of specific performance. In any legal proceeding commenced under this
Section 6(b), the losing party shall pay the prevailing party’s actual
attorneys’ fees and expenses incurred in the preparation for, conduct of or
appeal or enforcement of judgment from the proceeding. The phrase “prevailing
party”

5



--------------------------------------------------------------------------------



 



shall mean the party who is determined in the proceeding to have prevailed or
who prevails by dismissal, default or otherwise.
     (c) Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the state of California, without regard to the choice of
law provisions thereof. Employee hereby expressly consents to the personal
jurisdiction of the state and federal courts located in California for any
lawsuit arising from or relating to this Agreement.
     (d) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and Employee relating to the subject matter
herein and merges all prior discussions and agreements between the parties with
respect that subject matter. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing signed by the party to be charged. Any subsequent change or changes in
Employee’s duties, salary or compensation will not affect the validity or scope
of this Agreement.
     (e) Severability. In case any provision of this Agreement shall be found by
a court of law to be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not in
any way be affected or impaired thereby.
     (f) Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon Employee’s heirs, executors,
administrators and other legal representatives and the Company’s successors and
assigns.
     (g) Headings. The descriptive heading contained in this Agreement are
included for convenience or reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
     (h) Waiver.
(i) No failure on the part of either party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of either
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.
(ii) Neither party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege, condition or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such party; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.
     (i) Counterparts. This Agreement may be executed in counterparts. Any
signature page delivered by electronic facsimile shall be binding to the same
extent as an original signature page. Any party who delivers such a signature
page agrees to later deliver an original counterpart to any party who requests
it.

6



--------------------------------------------------------------------------------



 



     (j) No Employment Contract. Nothing in this Agreement, shall be construed
to create a contract of employment, either express or implied-in-fact, for any
fixed term or requiring cause for termination.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

              Employee       ADVENTRX Pharmaceuticals, Inc.
 
           
 
      By:    
 
           
Name: Mark N.K. Bagnall
           

      Name:    
 
           
 
           
 
      Title:    
 
           

7



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF PRIOR INVENTIONS

                  Title   Date Developed   Description    
1.
                 
 
             
2.
                 
 
             
3.
                 
 
             
4.
                 
 
             
5.
                 
 
             
6.
               

                          Additional sheets attached.
                          No prior inventions, improvements or works of
authorship to disclose.

          Employee    
 
             
Name:
  Mark N.K. Bagnall      
Date:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CALIFORNIA LABOR CODE SECTION 2870
EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS
               “(a) Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to the his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
                    (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or
                    (2) Result from any work performed by the employee for the
employer.
               (b) To the extent a provision in an employment agreement purports
to require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”

 